DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Pizzato (US 10,892,123) discloses a safety switch with auxiliary unlocking control 25 and control unit 22 for receiving inputs from sensor.
	Claim 1 is allowable over the prior art of record, because the prior art of record does not disclose the evaluation unit being configured to output a locking signal when the locking unit is in the locking position, a normal release signal when the locking unit has been moved into the re-lease position by the electric mover, an additional release signal when the locking unit has been moved into the release position by the additional release unit.  Along with the remaining features of the claim.
	Claim 16 is allowable over the prior art of record, because the prior art of record does not disclose reading out a main sensor of the interlocking device which is configured to be actuated in dependence of the position of the locking unit and
reading out an auxiliary sensor of the interlocking device which is configured to be actuated in dependence of a position of the additional release
unit, - outputting a locking signal when the locking unit is in the locking position, outputting a normal release signal when the locking unit has been
moved into the release position by the electric mover,

- outputting an additional release signal when the locking unit has
been moved into the release position by the additional release unit.  Along with the remaining features of the claim.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836